DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (U.S. 2013/0272292) and further in view of Claudatos (U.S. 2008/0162135).

1. 	As per claims 1,11-12,20 Hunter disclosed a method comprising: implementing a network stack that includes: a first Media Access Control (MAC) sublayer that is associated with a first network; a second MAC sublayer that is associated with a second network; and a physical (PHY) layer coupled to the first MAC sublayer and the second MAC sublayer, the first network and the second network; receiving payload data associated with a frame to be transmitted via the PHY layer (Paragraph. 0008); 

However, Hunter did not disclose in detail determining whether the payload data is associated with the first network or the second network; and determining whether to process the payload data via the first MAC sublayer or the second MAC sublayer based on whether the payload data is associated with the first network or the second network.

In the same field of endeavor Claudatos disclosed, “In some embodiments, the network traffic monitoring system 10 may be used to process network traffic as will be described herein. In some embodiments, data may be collected by the monitoring system 10 directly from the network data traffic. This information may be considered intrinsic in the information is extractable from the packets   directly (such as by inspection of the packet headers) and is intended to be understood by common network equipment. Some processing may be involved, such as the determination of the packet’s beginning and end points, its type (such as TCP or UDP, etc), and the relevant subset of data within the packet (such as source address). Such intrinsic data may include source address, destination address, source MAC (Media Access Control) address, destination MAC, protocol, soute taken, time/data, packet size, bandwidth, physical port number, logical port number, etc (Paragraph. 0015).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated In some embodiments, the network traffic monitoring system 10 may be used to process network traffic as will be described herein. In some embodiments, data may be collected by the monitoring system 10 directly from the network data traffic. This information may be considered intrinsic in the information is extractable from the packets   directly (such as by inspection of the packet headers) and is intended to be understood by common network equipment. Some processing may be involved, such as the determination of the packet’s beginning and end points, its type (such as TCP or UDP, etc), and the relevant subset of data within the packet (such as source address). Such intrinsic data may include source address, destination address, source MAC (Media Access Control) address, destination MAC, protocol, soute taken, time/data, packet size, bandwidth, physical port number, logical port number, etc as taught by Claudatos in the method and system of Hunter to increase productivity and reduce latency.

2. 	As per claims 2,13 Hunter-Claudatos disclosed wherein the determining of whether the payload data is associated with the first network or the second network is based on at least one of a Personal Area Network (PAN) address associated with the payload data or a MAC address associated with the payload data (Hunter, Paragraph 0008).  

3. 	As per claims 3,14 Hunter-Claudatos disclosed further comprising storing, in a memory, the payload data and an interface identifier that indicates whether the payload data is associated with the first network or the second network (Hunter, Paragraph. 0054).  

4. 	As per claims 4,15 Hunter-Claudatos disclosed further comprising storing the payload data in a location in a memory that is determined based on whether the payload data is associated with the first network or the second network (Hunter, Paragraph. 0054).  

5. 	As per claims 5,16 Hunter-Claudatos disclosed wherein the first network and the second network share a physical communication medium (Claudatos, Paragraph. 0013).  

6. 	As per claims 6,17 Hunter-Claudatos disclosed wherein the physical communication medium includes a power line (Claudatos, Paragraph. 0015).  

7. 	As per claims 7,18 Hunter-Claudatos disclosed wherein the network stack includes an IEEE 802.15.4 lower MAC layer coupled between the PHY layer and each of the first MAC sublayer and the second MAC sublayer (Hunter, Paragraph. 0008).  

8. 	As per claims 8,19 Hunter-Claudatos disclosed wherein: the first MAC sublayer includes a universal-hashing message authentication code layer and an IPv6 over low power wireless personal area networks layer; and the second MAC sublayer includes an IPv6 ad hoc on-demand distance vector routing layer (Hunter, Paragraph. 0054)  

9. 	As per claim 9 Hunter-Claudatos disclosed wherein the implementing of the network stack includes: implementing the first MAC sublayer, the second MAC sublayer, and the PHY layer using a first circuit device on a first substrate; and implementing a set of higher level layers coupled to the first MAC sublayer and the second MAC sublayer using a second circuit device on a second substrate (Hunter, Paragraph. 0054).  

10. 	As per claim 10 Hunter-Claudatos disclosed wherein the set of higher level layers includes an application layer and the payload data is received from the application layer (Hunter, Paragraph. 0018).



Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No.  (11013060). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of Patent No. (11013060) contains every element of 1-20 of the instant application and thus obvious with respect to the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) . This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).
 Accordingly, absent a terminal disclaimer, claims 1-20 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Mapping:
Claim 1 of instant application and claim 12 of Patent (11013060). {Examiner has merely moved the claim limitations of the instant application and the limitations in Patent (11013060) to show the equivalency and/or obviousness}.  
Instant Application
Patent 11013060
1. A method comprising: implementing a network stack that includes: a first Media Access Control (MAC) sublayer that is associated with a first network; a second MAC sublayer that is associated with a second network; and a physical (PHY) layer coupled to the first MAC sublayer and the second MAC sublayer; receiving payload data associated with a frame to be transmitted via the PHY layer; determining whether the payload data is associated with the first network or the second network; and determining whether to process the payload data via the first MAC sublayer or the second MAC sublayer based on whether the payload data is associated with the first network or the second network.
12. A method for operating a network device, the method comprising: Serial No. 16/159,265Page 3Docket No. T74428US03CON receiving a data frame for transmission over a respective one of a first network and a second network; selecting, a first route through a split network stack having a physical (PHY) layer, a first media access control (MAC) protocol sublayer associated with the first network, and a second MAC protocol sublayer associated with the second network, the first route including the PHY layer and the first MAC protocol sublayer but not the second MAC protocol sublayer transmitting a first data frame onto a communication medium associated with the PHY layer using the selected route, selecting a second route through the split network stack, the second route including the PHY layer and the second MAC protocol sublayer but not the first MAC protocol sublayer; and transmitting a second data frame onto the communication medium using the selected second route.


The claim 1 of the instant application is obvious in relation to claims 1-18 of the Patent (11013060). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant argued that prior art did not disclose, “a PHY layer coupled to first and second MAC sublayers and first and second networks”.
As to applicant’s argument Hunter disclosed, “Many of these protocols define both the physical layer and the data link layer (the second lowest layer), as well as higher layers of the OSI model. The data link layer may be composed of logical link control and media access control (MAC) sublayers (Paragraph. 0008). Hunter further disclosed details about PHY layer and data link layer, “Functionally, the device 300 may include a first physical interface (PHY) 331 coupled to a first communications medium and a second PHY 332 coupled to a second communications medium. In this patent, the term "coupled" means "connected to and in communications with". A device may include more than two physical interfaces, which may be coupled to two or more communications media (Paragraph. 0027, Fig .2 and Fig. 3). 

Applicant argued that prior art did not disclose, “determining whether the payload data is associated with the first network or the second network; and determining whether to process the payload data via the first MAC sublayer or the second MAC sublayer based on whether the payload data is associated with the first network or the second network”.
As to applicant’s argument Claudatos disclosed, “In some embodiments, the network traffic monitoring system 10 may be used to process network traffic as will be described herein. In some embodiments, data may be collected by the monitoring system 10 directly from the network data traffic. This information may be considered intrinsic in the information is extractable from the packets   directly (such as by inspection of the packet headers) and is intended to be understood by common network equipment. Some processing may be involved, such as the determination of the packet’s beginning and end points, its type (such as TCP or UDP, etc), and the relevant subset of data within the packet (such as source address). Such intrinsic data may include source address, destination address, source MAC (Media Access Control) address, destination MAC, protocol, soute taken, time/data, packet size, bandwidth, physical port number, logical port number, etc (Paragraph. 0015).





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN MIRZA whose telephone number 571-272-3885.  The examiner can normally be reached on M-F 9:30-5:00 pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADNAN M MIRZA/Primary Examiner, Art Unit 2443